                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ARION SMITH, et al.,

        Plaintiffs,
                                                                    Case No. 1:18-cv-571
 v.
                                                                    HON. JANET T. NEFF
 SCOTT WRIGGELSWORTH, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on December 20, 2018, recommending that this Court grant the

motion and that this action be terminated. The Report and Recommendation was duly served on

the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 19) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 16) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
      A Judgment will be entered consistent with this Order.



Dated: January 22, 2019                                   /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
